Title: To Alexander Hamilton from William Ward Burrows, 25 January 1800
From: Burrows, William Ward
To: Hamilton, Alexander


          
            Sir
            Phila. Jany. 25th. 1800
          
          It becomes necessary that the Letter which I received from Judge Peters, and which I sent to you for your Perusal, should now be exhibited. I request the Favor of you to return it by the next Post.
          I have the honor to be Yr. obedt Servt.
          
            W. W. Burrows
            Major Commandant
            of the Marine Corps.
          
        